Title: From James Madison to James Monroe, 23 April 1806
From: Madison, James
To: Monroe, James


                    
                        Sir,
                        Department of State April 23d. 1806
                    
                    Your last letter bears date on the 12th. February. Those of 18 Octr. 11. 26 Novr. 11. 23 Decr. 28 Jany. & 12 Feby. last had been previously received.
                    Congress adjourned the evening before the last. The Gazettes before and herewith sent will give you a general view of the proceedings of the Session. As soon as the laws passed shall be ready, a compleat copy of them will be forwarded. For the present, I enclose only a copy of the Act shutting our market, after the 15th. of November next against certain Articles of British Manufacture. Notwithstanding the hopes that the new Ministers of Great Britain bring into the Cabinet dispositions more just and favorable to the United States than their predecessors, it was thought most consistent both with self respect and with sound policy, not to allow a change of persons, without an actual or promised change of measures, to arrest the meditated course of remedial provisions. You will not fail however by due explanations to guard the Act against the imputation of motives & views, of a nature to excite feelings on the other side, unfriendly to a fair estimate of their true interests. You may with confidence affirm that a resort to such a manifestation of the sensibility of this Country to wrongs so long continued, and of late so grievously extended, has been had with the most sincere reluctance; and that nothing is necessary on the part of Great Britain to smooth the way to perfect cordiality and to all the beneficial intercourses of Commerce, but a redress which the United States are willing to limit to the clearest demands of justice and right. As a proof their solicitude to bring about a final and amicable adjustment of all points in question between the two Countries, and of their readiness to establish the principles of navigation and Commerce in a form that will extend the latter, and render the former no longer a source of discord, the measure has been adopted of appointing yourself and Mr. Pinckney of Baltimore Commissioners extraordinary and Plenipotentiary for those purposes. The objects of the appointment as

described in the terms of it are “to settle all matters of difference between the United States and the United kingdoms of Great Britain and Ireland, relative to wrongs committed between the parties, on the high Seas, or other waters, and for establishing the principles of Navigation and Commerce between them.”
                    No time will be lost in preparing the instructions for your joint negotiation, and Mr. Pinkney will doubtless not fail to be ready to embark with as little delay as possible. With great respect and consideration I remain, Sir, Your most Obt. Servt.
                    
                        James Madison
                    
                